United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 29, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-10898
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN EDWARD SAUNDERS,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:05-CR-46
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Edward Saunders appeals his conviction of bank robbery.

Saunders contends that there was no factual basis for his plea

because the facts set out in the written factual basis, which was

recited at his rearraignment, indicated that he used a firearm at

the bank president’s home before he robbed the bank, and not

during the actual robbery.

     Any possible deficiency in the factual basis supporting

Saunders’s plea did not affect his substantial rights.      The

presentence report indicated that Saunders pointed a firearm at

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-10898
                               -2-

the face of a bank employee during the robbery.     See United

States v. Adams, 961 F.2d 505, 512-13 (5th Cir. 1992).

     AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE DENIED;

ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED.